Citation Nr: 0026980	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-05 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed spinal 
condition, to include as a residual of tuberculosis.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to March 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for a spinal 
condition, to include as a residual of tuberculosis, is 
plausible and capable of substantiation.  



CONCLUSION OF LAW

A well-grounded claim of service connection for a spinal 
condition, to include as a residual of tuberculosis, has been 
presented.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 
1991 & Supp. 2000).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a specified chronic 
disease, service connection may be granted if manifest to a 
degree of 10 percent within the presumptive period; the 
presumptive period for active pulmonary tuberculosis is three 
years.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

A review of the claims file reveals that service medical 
records pertaining to the veteran are unavailable.  The Board 
is aware that in such a situation it has a heightened duty to 
assist the veteran in the development of his claim.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

In a statement dated in March 1999, a private physician that 
had been involved in the treatment of the veteran's 
tuberculosis, which had been located in his lung and spine, 
in December 1963 stated that, in light of the veteran's 
severe cough and sputum production by history in 1957 in a 
person of his young age, he felt "very strongly" that it 
was possible and "at least as likely as not" that the 
veteran had tuberculosis at the time he was discharged from 
service in March 1957.  

In light of the above evidence, the Board finds that the 
veteran's claim of service connection for a spinal condition, 
to include as a residual of tuberculosis, is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Court has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the Board finds that further development is indicated 
to include a VA examination in order to determine the nature 
and likely etiology of any spinal condition, to include as a 
residual of tuberculosis, and the association of all 
pertinent records with the claims file.  




ORDER

As a well-grounded claim of service connection for a spinal 
condition, to include as a residual of tuberculosis, has been 
submitted, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

As noted, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In light of the above evidence, the 
veteran should be afforded a VA examination in order to 
determine the nature and likely etiology of any spinal 
condition, to include as a residual of tuberculosis.  

In addition, all pertinent treatment records should be 
obtained for review.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for a spinal 
condition since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the current nature and likely 
etiology of the claimed spinal condition.  
All indicated testing should be 
accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed clinical findings in connection 
with the evaluation.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
likelihood that the veteran is suffering 
from current spinal disability as the 
residual of tuberculosis or other disease 
or injury which was incurred in or 
aggravated by service.  The opinion 
should be stated in terms of probability 
rather than possibility.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the factors upon which the opinion is 
based.  

3.  After the development requested above 
is completed to the extent possible, the 
RO should review the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



